Exhibit 10.18

INFOSPACE, INC.

INDEMNIFICATION AGREEMENT

THIS AGREEMENT entered into between InfoSpace, Inc., a Delaware corporation
(“Company”) and [INSERT NAME] (“Indemnitee”) is effective as of [INSERT DATE]
(the “Effective Date”).

WHEREAS, it is essential to the Company to retain and attract as directors,
officers, and employees the most capable persons available;

WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company;

WHEREAS, both the Company and Indemnitee recognize the substantial risk of
litigation and other claims that may be asserted against directors, officers,
and employees of corporations; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability to enhance Indemnitee’s continued and effective service to
the Company, and to induce Indemnitee to provide that service to the Company as
a director, officer, and/or employee, the Company provides, by means of this
Agreement, (i) for the indemnification of, and the advancing of expenses to,
Indemnitee to the fullest extent permitted by law, and, (ii) for the coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies, to the extent such insurance is maintained and includes Indemnitee as
a covered party.

NOW, THEREFORE, in consideration of the above promises and of Indemnitee’s
continued service to the Company directly or, at its request, with another
enterprise, the parties agree as follows:

 

  1. DEFINITIONS:

1.1. “Board” shall mean the Board of Directors of the Company. Where
appropriate, the term “Board” includes any committee of the Board of Directors
to which the Board of Directors has delegated authority to take the described
action.

1.2. “Change in Control” shall mean, the earliest occurrence after the date of
this Agreement, of any of the following events: (a) any Person (other than a
trustee or other fiduciary who holds securities under an employee benefit plan
of the Company or a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company that represent 20% or more of the total voting power
of the Company’s then outstanding Voting Securities; (b) during any period of
two consecutive years, the Original Directors cease for any reason to constitute
a majority of the Board; (c) the consummation of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of either the Company or the surviving entity; (d) the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets, or
(e) there occurs any other event of a nature that would be



--------------------------------------------------------------------------------

required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act whether or not the Company is then
subject to such reporting requirement. As used in this definition: (i) “Voting
Securities” shall mean any securities of the Company that vote generally in the
election of directors; (ii) “Person” shall have the meaning used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended;
(iii) “Beneficial Owner” shall have the meaning defined in Rule 13d-3 of that
Act; and (iv) “Original Directors” shall mean the individuals who, at the
beginning of the applicable period, constitute the Board plus any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved.

1.3. “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

1.4. “Expenses” shall mean any expense paid or incurred in connection with
investigating, defending, being a witness in, or participating in (a) any
Proceeding or (b) establishing a right to indemnification under Sections 2 or 5
of this Agreement. Expenses include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts and other
advisors (including accountants), travel expenses, duplicating costs, postage,
delivery service fees, filing fees, and all other disbursements or expenses of
the types typically incurred by parties, witnesses, and other participants in
connection with a Proceeding.

1.5. “Indemnifiable Event” shall mean any alleged event or occurrence related to
anything done, not done, or witnessed by Indemnitee in any capacity listed in
this sentence, and further related to the fact that Indemnitee (a) is or was a
director, officer, agent, or employee of the Company, (b) is or was serving, at
the request of the Company, as a director, officer, employee, trustee, agent,
limited partner, member or fiduciary of another foreign or domestic corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise,
and/or (c) was a director, officer, employee, or agent of a foreign or domestic
corporation that was a predecessor corporation of the Company, or of another
enterprise at the request of such predecessor corporation. Indemnifiable Events
include all such events that take place either before or after the execution of
this Agreement.

1.6. “Independent Counsel” shall mean the person or body appointed to be the
Reviewing Party under the circumstances and provisions described in Section 3.

1.7. “Proceeding” shall mean any legal dispute that relates to an Indemnifiable
Event. The legal disputes that constitute Proceedings include any threatened,
pending, or completed action, suit, arbitration, alternative dispute mechanism,
inquiry, administrative or legislative hearing, investigation, or any other
actual, threatened, or completed proceeding (including any and all appeals),
whether conducted by the Company or any other party, whether formal or informal,
and whether civil, criminal, administrative, investigative, or other, and in
each case whether or not commenced prior to the date of this Agreement.

1.8. “Reviewing Party” shall mean the person, persons, or entity that has the
authority to determine whether Indemnitee is entitled to indemnification.

 

- 2 -



--------------------------------------------------------------------------------

  2. AGREEMENT TO INDEMNIFY.

2.1. General Agreement. In the event Indemnitee was, is, or is threatened to
become a party to, witness in, or other participant in a Proceeding, the Company
shall indemnify Indemnitee from and against any and all (a) Expenses, liability,
loss, judgments, fines, ERISA excise taxes and penalties, and amounts paid or to
be paid in settlement, (b) interest, assessments, or other charges imposed
thereon, and (c) federal, state, local, or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement. Company’s
indemnification obligation in this paragraph shall be applied to the fullest
extent permitted by applicable law. To the extent that a change in applicable
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s articles of
incorporation, by-laws, applicable law, or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change; to the extent that such change(s) would narrow the
Indemnitee’s rights or the Company’s obligations hereunder, they will not limit
or affect the scope of this Agreement; provided, however, that any changes
required by applicable law to be applied to this Agreement shall be so applied
regardless of whether the effect of such change is to narrow the Indemnitee’s
rights or the Company’s obligations hereunder.

2.2. Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification or advancement
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee unless (a) the Company has joined in, or the Board has consented to,
such Proceeding; or (b) the Proceeding is one to enforce indemnification rights
under Section 5.

2.3. Expense Advances. If so requested by Indemnitee, the Company shall advance
any and all Expenses to Indemnitee (“Expense Advances”) within 20 calendar days
after the receipt by the Company of a statement from Indemnitee requesting such
Expense Advances, whether before or after final disposition of any Proceeding.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the provisions of this Agreement. The Indemnitee shall
qualify for advances solely upon the execution and delivery to the Company of an
undertaking (in form and substance reasonably satisfactory to the Company)
providing that the Indemnitee undertakes to repay the advance if and to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. Advances shall include any and all Expenses incurred
pursuing an action to enforce this right of advancement. If Indemnitee has
commenced legal proceedings in a court of competent jurisdiction in the State of
Delaware to secure a determination that Indemnitee should be indemnified under
applicable law, as provided in Section 4, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made (as to which all rights of appeal have been exhausted or
have lapsed). Indemnitee’s obligation to reimburse the Company for Expense
Advances shall be unsecured and no interest shall be charged thereon.

2.4. Mandatory and Partial Indemnification. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee has been successful on the
merits in defense of any claim,

 

- 3 -



--------------------------------------------------------------------------------

issue, or matter in a Proceeding, Indemnitee shall be indemnified against all
Expenses incurred in connection with that claim, issue, or matter. If Indemnitee
is entitled to indemnification by the Company for some, but not all, of the
total amount paid or incurred by Indemnitee in the Proceeding or other legal
action to which the Expenses relate, the Company shall indemnify Indemnitee for
the portion to which Indemnitee is entitled.

 

  3. REVIEWING PARTY.

3.1. Unless there has been a Change in Control, the Reviewing Party shall be:
(a) the Board of Directors of the Company acting by a majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum of
the Board of Directors; (b) a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, whether or not such majority
constitutes a quorum; or (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel.

3.2. After a Change in Control, the Reviewing Party shall be the Independent
Counsel. With respect to all matters arising from a Change in Control concerning
the rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or by-laws now or hereafter in effect relating to
indemnification for Indemnifiable Events, the Company shall seek legal advice
only from Independent Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or the Indemnitee (other than in connection
with indemnification matters) within the last five years. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. Such counsel shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel.

 

  4. INDEMNIFICATION PROCESS AND APPEAL.

4.1. Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement within 30 calendar days after Indemnitee has made written demand
on the Company for indemnification, unless the Reviewing Party has provided a
written determination to the Company that Indemnitee is not entitled to
indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two business days
after providing such notice to Company. A demand for indemnification under this
Agreement shall include such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.

4.2. Suit to Enforce Rights. Indemnitee shall have the right to enforce its
indemnification rights under this Agreement by commencing litigation in any
court of competent jurisdiction in the State of

 

- 4 -



--------------------------------------------------------------------------------

Delaware seeking an initial determination by the court or challenging any
determination by the Reviewing Party if:

(a) no determination of entitlement to indemnification has been made within 30
calendar days after Indemnitee has made a demand in accordance with Section 4.1;

(b) payment of indemnification pursuant to Section 4.1 is not made within 30
calendar days after Indemnitee has made a demand in accordance with Section 4.1;

(c) the Reviewing Party determines pursuant to Section 4.1 that Indemnitee is
not entitled to indemnification under this Agreement; or

(d) Indemnitee has not received advancement of Expenses within 20 calendar days
after making such a request in accordance with Section 2.3.

Any determination by the Reviewing Party not challenged by the Indemnitee on or
before the first anniversary of the date of the Reviewing Party’s determination
shall be binding on the Company and Indemnitee. The remedy provided for in this
Section 4 shall be in addition to any other remedies available to Indemnitee in
law or equity.

4.3. Defense to Indemnification, Burden of Proof, and Presumptions.

(a) To the maximum extent permitted by applicable law, in making a determination
with respect to entitlement to indemnification (or advancement of expenses)
hereunder, the Reviewing Party shall presume that an Indemnitee is entitled to
indemnification (or advancement of expenses) under this Agreement if Indemnitee
has submitted a request for indemnification in accordance with Section 4.1 of
this Agreement, and the Reviewing Party shall place the burden of proof on the
Company to overcome that presumption in connection with the making of any
determination contrary to that presumption.

(b) It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed; provided
that the burden of proving Indemnitee is not entitled to indemnification shall
be on the Company.

(c) The following shall not be defenses to Indemnitee’s claim or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief or understanding: (i) the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief or
understanding, or (ii) an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief or
understanding.

(d) For purposes of this Agreement, the termination of any claim, action, suit,
or proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that (i) Indemnitee did not meet any particular
standard of conduct or have any particular belief or understanding or (ii) that
a court has determined that indemnification is not permitted by applicable law.

 

- 5 -



--------------------------------------------------------------------------------

  5. INDEMNIFICATION FOR EXPENSES INCURRED IN ENFORCING RIGHTS.

5.1. The Company shall indemnify Indemnitee against any and all Expenses that
are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:

(a) enforcement of this Agreement;

(b) indemnification of Expenses or Expense Advances by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or by-laws, now or hereafter in effect, relating to
indemnification for Indemnifiable Events; and/or

(c) recovery under directors’ and officers’ liability insurance policies
maintained by the Company.

5.2. If requested by Indemnitee, the Company shall advance such Expenses to
Indemnitee on such terms and conditions set forth in Section 2.3.

 

  6. NOTIFICATION AND DEFENSE OF PROCEEDING.

6.1. Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of that
commencement; provided that the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee, except to the
extent such failure to make notice has actually impaired the Company’s ability
to defend that Proceeding.

6.2. Defense.

(a) With respect to any Proceeding for which the Indemnitee has provided notice
to Company, the Company will be entitled to participate in the Proceeding at its
own expense and, unless Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, the Company may assume the defense of such Proceeding with counsel
reasonably satisfactory to Indemnitee; provided, however, that under no
circumstances may the Company assume the defense of any Proceeding brought by or
on behalf of the Company.

(b) After notice from the Company to Indemnitee of its election under
Section 6.2.(a) to assume the defense of any Proceeding, the Company will not be
liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such
Proceeding other than expenses, including attorneys’ fees, associated with
monitoring the Proceeding for purposes of ascertaining whether a conflict
between Indemnitee and the Company develops subsequent to the Company’s
assumption of the defense of the Proceeding, reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such Proceeding, but all Expenses related thereto incurred
after notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense unless:

 

  (i) the employment of counsel by Indemnitee has been authorized by the
Company;

 

  (ii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel;

 

- 6 -



--------------------------------------------------------------------------------

  (iii) Indemnitee shall have reasonably concluded that there may be a conflict
of interest between Indemnitee and the Company (or any other person or persons
included in the joint defense) or

 

  (iv) the Company has not within 30 calendar days employed counsel to assume
the defense of such Proceeding.

(c) If the Company has selected counsel to represent Indemnitee and Indemnitee
reasonably objects to such counsel selected by the Company, then Indemnitee
shall be permitted to employ counsel of Indemnitee’s choice and the fees and
expenses of such counsel shall be at the expense of the Company; provided,
however, that such counsel shall be chosen from amongst the list of counsel, if
any, approved by any company with which the Company obtains or maintains
insurance. In the event separate counsel is retained by an Indemnitee pursuant
to this paragraph, the Company shall cooperate with Indemnitee with respect to
the defense of the Proceeding, including making documents, witnesses, and other
reasonable information related to the defense available to the Indemnitee and
such separate counsel pursuant to joint-defense agreements or confidentiality
agreements, as appropriate.

6.3. Settlement of Claims. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent.

 

  7. NON-EXCLUSIVITY. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s articles of incorporation, by-laws, applicable law, or otherwise.

 

  8. CONTRIBUTION. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
with respect to any Proceeding, or any claim, issue, or matter in a Proceeding,
and the Company is jointly liable with Indemnitee for such Proceeding, claim,
issue, or matter, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee (whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
reasonably incurred Expenses in connection with such claim), in such proportion
as is deemed fair and reasonable in light of the circumstances. The following
factors shall be considered when determining the amount of such contribution:
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) or transaction(s) giving cause to such Proceeding, claim, issue or
matter, and (ii) the relative fault of the Company (and their other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
or transaction(s).

 

  9. EXCLUSION. This Agreement shall not apply to a disgorgement of profits made
from the purchase and sale by the Indemnitee of securities pursuant to
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any state statutory law or common law.

 

  10. LIABILITY INSURANCE. To the extent the Company maintains an insurance
policy or policies providing directors’ or officers’ liability insurance,
Indemnitee, if a director or officer of the Company, shall be covered by such
policy or policies, in accordance with its or their terms.

 

- 7 -



--------------------------------------------------------------------------------

  11. PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such three-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

  12. AMENDMENT OF THIS AGREEMENT. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions (whether or not similar), nor shall
such waiver constitute a continuing waiver. Except as specifically provided
herein, no failure to exercise or any delay in exercising any right or remedy
hereunder shall constitute a waiver thereof.

 

  13. SUBROGATION. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

  14. NO DUPLICATION OF PAYMENTS. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

  15. BINDING EFFECT. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any of its successors (including successors to
all or substantially all of the business and/or assets of the Company), to
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer, or employee of
the Company, or of any other enterprise at the Company’s request.

 

  16. SEVERABILITY. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement shall be construed so as to give
effect to the intent manifested by the provision held invalid, void, or
unenforceable.

 

  17. CHOICE OF LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. This
Agreement shall be governed by, and its provisions construed and enforced in
accordance with, the laws of the State of Delaware, without regard to any
conflict of laws principles that might apply the laws of any other jurisdiction.
The Company and the Indemnitee each hereby irrevocably and unconditionally
agrees and consents to the exclusive jurisdiction and venue of the courts of the
State of Delaware for all purposes in connection with any action, suit, or
proceeding that arises out of or relates to this Agreement. Each of the Company
and the Indemnitee hereby consents to service of any summons, complaint, and any
other process that may be served in any such action by sending copies of such
process under the procedures set forth in Section 19.

 

- 8 -



--------------------------------------------------------------------------------

  18. PREVIOUS AGREEMENTS. To the extent that Indemnitee has a previous
indemnification agreement with or applicable to Company, the indemnification
rights and obligations of Indemnitee and the Company with respect to Proceedings
that arose or may arise from Indemnifiable Events occurring prior to the
Effective Date (regardless of whether such Proceedings were or are initiated
before, on or after the Effective Date) shall be governed by such previous
agreement and not this Agreement.

 

  19. NOTICES. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

InfoSpace, Inc.

Attention: General Counsel

601 108th Ave NE

Suite 1200

Bellevue, WA 98004

and to Indemnitee at:

[INSERT INDEMNITEE NAME

AND ADDRESS]

 

       All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when received, and shall in any event be
deemed to be received (a) five days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by certified or registered
mail, postage prepaid, (b) upon delivery, if delivered by hand, or (c) one
business day after the business day of deposit with an overnight courier,
freight prepaid.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

COMPANY    INDEMNITEE

InfoSpace, Inc.

  

By.                                       
                                                            

  

By.                                      
                                                             

Printed Name:                                    
                                             

   Printed Name:                                   
                                               

Title:                                      
                                                         

  

 

- 9 -